Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 17-36 are pending.

Response to Arguments
Applicant’s arguments, filed on 3/18/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claim 17, that the combination of Andreasen and Bianconi does not teach or suggest: “establish a communication connection based on the extension without receiving multiplex capability information from the computing device”. Examiner respectfully disagrees.

	The combination of Andreasen and Bianconi, specifically Bianconi suggests that Media gateway 104 may be configured to perform a "Per IP realm" RTP multiplexing enablement method. This method ties an RTP multiplexing enablement scheme to each IP realm (e.g., an IP address space or network) configured on media gateway 104. Each IP realm may be configured with an RTP multiplexing indicator/attribute that specifies whether 1) negotiated RTP multiplexing, 2) non-negotiated RTP multiplexing, or 3) no RTP multiplexing (disabled) is supported for the associated IP realm. (See Bianconi; Par. [19])

	Bianconi teaches that after the IP realm identifier is obtained, media gateway 104 uses the IP realm identifier to determine whether RTP multiplexing is enabled or disabled. (See Bianconi; Par. [22]) At block 204 of Fig. 2, a determination is made as to whether RTP multiplexing is disabled on the media gateway. If the RTP multiplexing capabilities are disabled on media gateway 104, then method 200 continues to block 206 where the call setup process proceeds as normal [Therefore,  If it is determined that RTP multiplexing negotiation is not being used (multiplexing capability information are not received, since RTP multiplexing is not used), then the media gateway 104 proceeds to conduct a call setup procedure without RTP multiplexing negotiation (call session is established). See Fig. 2; Block 224]  (See Bianconi; Par. [24]-[30] and Fig. 2)

Therefore, and for the reasons set above,  the combination of Andreasen and Bianconi teaches the claimed invention.  The rejection of claims 17-36 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 17-19, 22, 24-26, 29, 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen (US. Pat. No. 7,953,867 B1) in view of Bianconi (US. Pub. No. 2012/0076131 A1).

Regarding claim 17, Andreasen discloses a computer-implemented method of negotiating media data (See Abstract of Andreasen for a reference to offer message is sent to an answerer endpoint to allow capability negotiation between the offerer endpoint and the answerer endpoint), comprising: 
generating an offer message (See Col. 2; Lines 58-63, Col. 3; Lines 3-15 and Figs 1, 3a & 3b of Andreasen for a reference to the offerer endpoint 110 may generate and send the first SDP message (an offer or initiating message) to the answerer endpoint 112) with an extension identifying a protocol and a transport address for media data (See Col. 6; Lines 33-37, Col. 11; Line 54 – Col. 12; Line 3 of Andreasen for a reference to extensions are provided to allow for potential configurations to be included in an offer; including one or more transport protocol capability attributes and one or more transport address capability attributes); and 
sending the offer message to a computing device to establish a communication connection based on the extension (See Col. 2; Lines 58-63, Col. 3; Col. 11; Line 54 – Col. 12; Line 3 and Figs 1, 3a & 3b of Andreasen for a reference to the offerer endpoint 110 sends the first SDP message (an offer or initiating message) to the answerer endpoint 112 based on the configuration attributes [Extensions] provided in the offer message).

Andreasen does not does not explicitly discloses establish a communication connection without receiving multiplex capability information from the computing device.  

However, Bianconi discloses establish a communication connection without receiving multiplex capability information from the computing device (See Par. [24]-[30] and Fig. 2 of Bianconi for a reference to that If it is determined that RTP multiplexing negotiation is not being used [multiplexing capability information are not received, since RTP multiplexing is not used], then the media gateway 104 proceeds to conduct a call setup procedure without RTP multiplexing negotiation [call session is established]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianconi and Andreasen. The motivation of combination would be improving the system’s performance, by allowing the network to reduce the significant bandwidth overhead created by UDP/IP headers of individual packets, when eliminating all the unnecessary UDP/IP headers of the individual payloads in the RTP multiplexed packet. (Bianconi; Par. [03]).


Regarding claim 18, Andreasen does not explicitly disclose wherein the offer message supports multiplexing and non-multiplexing. 

However, Bianconi discloses wherein the offer message supports multiplexing and non-multiplexing (See Par. [19], [29]-[30] of Bianconi for a reference to the negotiation message received by the media gateway 104 is configured with RTP multiplexing indicator/attribute that specifies whether 1) negotiated RTP multiplexing  2) non-negotiated RTP multiplexing or 3) no RTP multiplexing  is supported for the associated IP realm [Both multiplexing and non-multiplexing are supported]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianconi and Andreasen. The motivation of combination would be improving the system’s performance, by allowing the network to reduce the significant bandwidth overhead created by UDP/IP headers of individual packets, when eliminating all the unnecessary UDP/IP headers of the individual payloads in the RTP multiplexed packet. (Bianconi; Par. [03]).


Regarding claim 19, Andreasen does not explicitly disclose receiving an answer message specifying at least one port for multiplexing.  

However, Bianconi discloses receiving an answer message specifying at least one port for multiplexing (See Par. [13], [16] of Bianconi for a reference to the media gateway 104 receives an RTCP APP Packet [Answer] that indicates a UDP port to which the multiplexed packets should be sent).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianconi and Andreasen. The motivation of combination would be improving the system’s performance, by allowing the network to reduce the significant bandwidth overhead created by UDP/IP headers of individual packets, when eliminating all the unnecessary UDP/IP headers of the individual payloads in the RTP multiplexed packet. (Bianconi; Par. [03]).


Regarding claim 22, the combination of Andreasen and Bianconi, specifically Andreasen discloses wherein the offer message is a Session Description Protocol (SDP) offer message (See Abstract, Column 3; Lines 35-44 of Andreasen for a reference to the method 200 comprises generating and sending, at block 202, an offer message in Session Description Protocol (SDP) format).  


Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 17, including a non-transitory, computer-readable medium storing instructions (See Col. 14; Lines 34-38 and Fig. 4 of Andreasen for a reference to the disk drive unit 416 includes a machine-readable medium 422 on which is stored one or more sets of instructions and data structures).


Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 2.
Regarding claim 31, the claim is interpreted and rejected for the same reasons as set forth in claim 17, including a system for negotiating media data (See Abstract of Andreasen for a reference to offer message is sent to an answerer endpoint to allow capability negotiation between the offerer endpoint and the answerer endpoint), comprising: a processor (See Fig. 5; Processor 402); a memory operatively connected to the processor (See Fig. 5; Main Memory 404) and storing instructions.

Regarding claim 32, the claim is interpreted and rejected for the same reasons as set forth in claim 19.

Regarding claim 35, the claim is interpreted and rejected for the same reasons as set forth in claim 22.

5.	Claims 20-21, 23, 27-28, 30, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen (US. Pat. No. 7,953,867 B1) in view of Bianconi (US. Pub. No. 2012/0076131 A1) and further in view of Rosenberg, " Interactive Connectivity Establishment (ICE): A Protocol for Network Address Translator (NAT) Traversal for Offer/Answer Protocols", https://tools.ietf.org/search/rfc5245, (Apr. 2010).

Regarding claim 20, the combination of Andreasen and Bianconi does not explicitly disclose receiving an answer message specifying at least two ports for non-multiplexing.  

However, Rosenberg discloses receiving an answer message specifying at least two ports for non-multiplexing (See Page 31-32; Section 5.7.1 of Rosenberg for a reference to that when the answerer can not perform multiplexing, the offerer includes candidates for RTP and RTCP on two separate ports; each per media stream). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Andreasen. The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 21, the combination of Andreasen and Bianconi does not explicitly disclose wherein the protocol is an Interactive Connectivity Establishment (ICE) protocol.  

However, Rosenberg discloses wherein the protocol is an Interactive Connectivity Establishment (ICE) protocol (See Page 7-8; Section 2 and Fig. 1 of Rosenberg for a reference to the offer message negotiated between the two agents; L & R, implements the Interactive Connectivity Establishment (ICE) protocol). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Andreasen. The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 23, the combination of Andreasen and Bianconi does not explicitly disclose wherein the extension initiates an SDP grouping mechanism for multiplexing data.

However, Rosenberg discloses wherein the extension initiates an SDP grouping mechanism for multiplexing data (See Page 71; Section 13 of Rosenberg for a reference to implementing the SDP grouping framework, wherein the extension define a mechanism for indicating that an agent can support both IPv4 and IPv6 for a media stream, and it does so by including two m lines, one for v4 and one for v6). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenberg, Bianconi and Andreasen. The motivation of combination would be improving the communication between endpoints by allowing the endpoints to discover enough information about their topologies to potentially find the optimal paths by which they can communicate. (Rosenberg; Page 7).


Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 20.


Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 21.

Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 23.

Regarding claim 33, the claim is interpreted and rejected for the same reasons as set forth in claim 20.

Regarding claim 34, the claim is interpreted and rejected for the same reasons as set forth in claim 21.

Regarding claim 36, the claim is interpreted and rejected for the same reasons as set forth in claim 23.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dupuy et al. (US. Pub. No. 2009/0135809 A1) discloses a method for establishing a voice bearer in a telecommunications system in which packetized voice traffic is carried over a user plane. 
Hemar et al. (US. Pub. No. 2009/0262668 A1) discloses IP based communication systems allowing immediate/fast setup and/or connection of new users.
Falco et al. (US. Pub. No. 2013/0097615 A1) discloses a system and method for providing a messaging application program interface, for use in an enterprise data center.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413